      Case 3:20-cv-05358-RV-HTC Document 55 Filed 10/12/20 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

JOHN T. AND ESTHER N. DODERO; et al,


     Plaintiffs,
v.
                                   CASE NO.: 3:20-cv-05358-RV-HTC

WALTON COUNTY, A POLITICAL
SUBDIVISION OF THE STATE OF FLORIDA,

     Defendant.


      WALTON COUNTY’S MOTION FOR SUMMARY JUDGMENT

Defendant, Walton County (“County”), pursuant to Rule 56, Fed. R. Civ. P.,

and Rule 56.1 N.D. Loc. Rules, hereby files its Motion for Summary

Judgment as to all counts asserted in Plaintiffs’ Second Amended Complaint

(ECF 41)1. Summary Judgment in favor of the County is warranted for the

reasons set forth in the County’s Response in Opposition to Plaintiffs’ Motion

for Summary Judgment and supporting documents (ECF 52 and 53), which

are hereby incorporated by reference as if set forth verbatim herein.




1
 The County’s Motion to Dismiss Second Amended Complaint (ECF 44) is
currently pending before this Court. By filing this Motion for Summary
Judgment, the County does not waive its position on its motion to dismiss.
                                  Page 1 of 3
      Case 3:20-cv-05358-RV-HTC Document 55 Filed 10/12/20 Page 2 of 3




WHEREFORE, the County requests that this Court enter summary judgment

in favor of the County and against Plaintiffs.

                                            WARNER LAW FIRM, P. A.
                                            /s/ William G. Warner
                                            WILLIAM G. WARNER
                                            Florida Bar No. 0346829
                                            TIMOTHY M. WARNER
                                            Florida Bar No. 0642363
                                            ERIC A. KREBS
                                            Florida Bar No. 64921
                                            Post Office Box 1820
                                            Panama City, FL 32402
                                            Phone No. (850) 784-7772
                                            pleadings@warnerlaw.us
                                            Counsel for Walton County


         CERTIFICATE OF COMPLIANCE WITH LOCAL RULES

      The undersigned certifies that this motion complies with the size, font,

and formatting requirements of Local Rule 5.1(C), as well as the word limit

set forth in Local Rule 7.1(F). This response contains 143 words, excluding

the case style, signature block, and certificates.

                                            /s/ William G. Warner
                                            WILLIAM G. WARNER
                                            Florida Bar No. 0346829




                                   Page 2 of 3
     Case 3:20-cv-05358-RV-HTC Document 55 Filed 10/12/20 Page 3 of 3




                       CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that a copy of the foregoing was filed this 12th day

of October, 2020 via CM/ECF, which will send notice to all Counsel of record.

                                           /s/ William G. Warner
                                           WILLIAM G. WARNER
                                           Florida Bar No. 0346829




                                  Page 3 of 3
